                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES,
                                                        CR-18-101-GF-BMM
                     Plaintiff,

 vs.                                                           ORDER

 GARY GIRARD SHEEHAN and JUSTIN
 LEONARD SHEEHAN,

                     Defendants.




       Defendants Gary Girard Sheehan and Justin Leonard Sheehan both filed

motions for temporary release from custody. (Docs. 130 and 133.) The

Government opposed both motions. (Docs. 134 and 135.) Defendants may obtain

release pending sentencing in three ways. The Court may release a defendant under

18 U.S.C. § 3143(a)(2) if there is a substantial likelihood that a motion for acquittal

or new trial will be granted and the Court finds by clear and convincing evidence

that the person is not likely to flee or pose a danger to any person or the

community. 18 U.S.C. §§ 3143(a)(2)(A)(i), (B). Alternatively, the Court may

release a defendant pending sentencing if the United States will recommend that no

sentence of imprisonment be imposed and the Court finds by clear and convincing

                                           1
evidence that the person is not likely to flee or pose a danger to any person or the

community. 18 U.S.C. §§ 3143(a)(2)(A)(ii), (B) Further, the Court may also order

a defendant released pending sentencing if there are “exceptional reasons why such

person’s detention would not be appropriate.” 18 U.S.C. § 3145(c).

      Having considered all three possibilities, the Court finds that neither

defendant may obtain release pending sentencing.

      Accordingly, IT IS HEREBY ORDERED that Defendant Gary Girard

Sheehan’s motion for temporary release and Defendant Justin Leonard Sheehan

motion for temporary release from custody (Docs. 130 and 133) are DENIED.

      DATED this 25th day of February, 2020.




                                          2
